19-10143-hcm Doc#16 Filed 05/24/19 Entered 05/24/19 17:20:29 Main Document Pg 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

   IN RE:                                          §
         Cox, Rebecca JoAnne                       §           CASE 19-10143
                                                   §
                         DEBTOR                    §           CHAPTER 13

                  DEBTOR'S MOTION TO MODIFY CONFIRMED PLAN
                AND FIRST REQUEST FOR ADDITIONAL ATTORNEY FEES

   This pleading requests relief that may be adverse to your interests.

   If no timely response is filed within twenty-one (21) days from the date of service, the relief
   requested herein may be granted without a hearing held.

   A timely response is necessary for a hearing to be held.

   To the Honorable United States Bankruptcy Judge:

          NOW COMES the Chapter 13 Debtor by and through their attorney files this Motion to
   Modify Confirmed Plan, and in support thereof would show the Court as follows:


   1.     The Debtor filed a voluntary petition for relief under Chapter 13 on 2/1/2019. The
          Chapter 13 Plan was confirmed on 5/6/2019. The Confirmed Plan provides for a
          distribution to unsecured creditors equal to 56% of their claims. The Trustee is disbursing
          ongoing mortgage payments.


   2.     The current confirmed plan calls for monthly payments of $2070 for the remaining 46
          months of a 49 month plan. The base amount of the plan is currently $101,430.


   3.     The Debtor's first plan payment was due on 3/3/2019. The plan is therefore currently in
          month 3. The last payment posted to Debtor's case was on 5/13/2019. The Debtor is
          current on the payments to the Trustee under the plan


   4.     The debtor was in a car accident and her vehicle was deemed a total loss. The reason for
          this modification is to surrender the 2011 Chevrolet Equinox to A+FCU to in the amount
          of $8069.15 and the modification provides that payments to this creditor will cease
19-10143-hcm Doc#16 Filed 05/24/19 Entered 05/24/19 17:20:29 Main Document Pg 2 of 3




          following entry of the Order Modifying. A+FCU filed their original claim #2 on 2/8/2019
          and amended the claim to reflect the payoff of the vehicle from insurance proceeds to $0
          on 4/25/2019.


   6.     The Debtor's current budget will allow a monthly payment of $1850 per month which
          will be sufficient to pay the debts remaining within the 46 months remaining of a 49
          month plan, extending from a 48 to a 49 month plan, to pay all of the secured and priority
          debts in full with a distribution to unsecured creditors equal to 56% of their claims. The
          new base amount will be $93,380, which was derived by adding the total paid in months
          1-3 in the amount of $8280, plus $85,100 which represents the modified payment of
          $1850 x 46, months 4-49.




   7.     The Debtor has filed an Amended Schedule I and J contemporaneously with this motion
          which demonstrates that the Debtor is providing all current and anticipated disposable
          income to the plan and that the Debtor has the ability to continue the case as proposed.


   8.     The Debtor has incurred attorney fees in the amount of $450 for filing this Motion to
          Modify, and request that these fees be paid through the plan at the rate of $100.00 per
          month. This is the first request for additional attorney fees. The original benchmark fees
          of $3900 were granted to the attorney at Confirmation and are paid through Debtor's plan.


          Wherefore, Debtor asks that the Court enter an Order Modifying Debtor's Confirmed
   Chapter 13 Plan, award attorney's fees, and for such other and further relief as this Court deems
   just and proper.


                                                                RESPECTFULLY SUBMITTED,

                                                                /s/Christy Heimer
                                                                Christy Heimer. TBN 24057894
                                                                christy@heimerlawoffices.com
                                                                6633 Highway 290 East, Suite 205
                                                                Austin, Texas 78723
                                                                Ph. 512.291.7105 Fax. 512.291.7106
19-10143-hcm Doc#16 Filed 05/24/19 Entered 05/24/19 17:20:29 Main Document Pg 3 of 3




                                       Certificate of Service

   This is to certify that a true and correct copy of the above motion has been forwarded via
   electronic filing, facsimile, or regular mail on 5/24/2019 to the following creditors and all
   creditors on attached pages.

   Cox, Rebecca JoAnne
   524 Tanner Trail
   Pflugerville, TX 78660

   Trustee Langehennig
   6201 Guadalupe Street
   Austin, TX 78752

   United States Attorney
   Western District of Texas
   601 N.W. Loop 410, Suite 600
   San Antonio, Texas 78216

   United States Trustee
   903 San Jacinto, Room 230
   Austin, Texas 78701

                                                                 RESPECTFULLY SUBMITTED,

                                                                 /s/Christy Heimer
                                                                 Christy Heimer. TBN 24057894
                                                                 christy@heimerlawoffices.com
                                                                 6633 Highway 290 East, Suite 205
                                                                 Austin, Texas 78723
                                                                 Ph. 512.291.7105 Fax. 512.291.7106
